UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7817



MARCO A. CALITO CORADO, a/k/a Marco Antonio
Calito Corado,

                                           Petitioner - Appellant,

          versus


JANET RENO,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-99-270-3)


Submitted:    May 22, 2001                  Decided:   June 1, 2001


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Marco A. Calito Corado, Appellant Pro Se.    Deborah C. Stanley,
Richard F. Stein, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marco A. Calito Corado filed an untimely appeal of the dis-

trict court’s order dismissing his petition under 28 U.S.C.A. §

2241 (West 1994 & Supp. 2000).    We dismiss for lack of jurisdic-

tion.   The time periods for filing notices of appeal are governed

by Fed. R. App. P. 4.   These periods are “mandatory and jurisdic-

tional.”   Browder v. Director, Dep’t of Corrections, 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).   Parties to civil actions in which the United States is a

party have sixty days within which to file in the district court

notices of appeal from judgments or final orders.   Fed. R. App. P.

4(a)(1)(B).   The only exceptions to the appeal period are when the

district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on December 22, 1999;

Calito Corado’s notice of appeal was filed on October 13, 2000,

which is beyond the sixty-day appeal period. Calito Corado’s fail-

ure to note a timely appeal or timely request an extension of the

appeal period leaves this court without jurisdiction to consider

the merits of his appeal.    We therefore dismiss the appeal of the

district court’s December 22, 1999, order.

     Calito Corado also appeals the district court’s order of

November 3, 2000, denying his request for an extension to file an

untimely notice of appeal.    We affirm that order because the re-


                                  2
quest itself was untimely.   See Fed. R. App. P. 4(a)(5)(A)(i) (re-

quiring request for extension of time to appeal to be filed within

thirty days after expiration of appeal period).

     We deny Calito Corado’s second motion for a stay of removal

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                               DISMISSED IN PART, AFFIRMED IN PART




                                 3